Name: Council Implementing Decision (CFSP) 2016/78 of 22 January 2016 implementing Decision 2010/413/CFSP concerning restrictive measures against Iran
 Type: Decision_IMPL
 Subject Matter: civil law;  financial institutions and credit;  international affairs;  international trade;  Asia and Oceania
 Date Published: 2016-01-23

 23.1.2016 EN Official Journal of the European Union L 16/25 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/78 of 22 January 2016 implementing Decision 2010/413/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2010/413/CFSP of 26 July 2010 concerning restrictive measures against Iran (1), and in particular Article 23(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 26 July 2010, the Council adopted Decision 2010/413/CFSP concerning restrictive measures against Iran. (2) On 17 January 2016, the United Nations Security Council (UNSC) removed two entities from the list of persons and entities subject to the measures imposed by points (c) and (d) of paragraph 6 of Annex B to UNSC Resolution 2231(2015). (3) The restrictive measures against those two entities, currently listed in Annex I to Decision 2010/413/CFSP, should therefore be suspended. (4) Decision 2010/413/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The entities set out in Annex I to Decision 2010/413/CFSP, listed in the Annex to this Decision, are added to the listing in Annex V to Decision 2010/413/CFSP. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 22 January 2016. For the Council The President A.G. KOENDERS (1) OJ L 195, 27.7.2010, p. 39. ANNEX 1. Bank Sepah and Bank Sepah International